DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment Entered
In response to the amendment filed on November 25th, 2022, amended claims 1 and 13 and new claims 32 and 33 are entered. 
Response to Arguments
Applicant's remarks and amendments with respect to the rejections under 35 U.S.C. 112(a) in have been fully considered. The rejections are withdrawn in view of the amendment.
Applicant's remarks and amendments with respect to the rejections under 35 U.S.C. 112(b) in have been fully considered. The rejections are withdrawn in view of the amendment.
Applicant's arguments, filed on November 25th, 2022 with respect to the rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive. The rejection is maintained, and further clarified, in view of the amendment. 
The Applicant has amended independent Claims 1 and 13 to include “at least one of a strap, a fingerprint sensor, and a touch panel”. At Page 11 of the Reply, Applicant argues that the 101 rejections should be withdrawn in view of the new amendments. Examiner respectfully disagrees. Although the Applicant has amended to incorporate structure into the claim language, there is no context that connects the newly recited amendments to the rest of the claim limitations. These newly added limitations (strap, fingerprint sensor, and touch panel) do not have any effect on the processor’s steps of obtaining, adaptively changing, and estimating bio-information. Therefore, these additional elements are not integral to the claimed apparatus or method.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 32 and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 32 and 33 recite ”wherein the strap is configured to maintain contact of the sensor with the object, the fingerprint sensor is configured to detect a fingerprint of a user including the object”. The strap is in the embodiment presented in Figure 8 while the fingerprint sensor is only in the embodiment presented in Figure 9. It would be impossible for the strap to maintain contact of the fingerprint sensor; therefore, these limitations recite conflating different embodiments.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4, 6-14, 16, 18-20, and 31-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a sensor” in line 3 and “a fingerprint sensor” in line 5. It is unclear whether these two limitations are referring to the same element or two separate elements. 
Claim 1 recites “at least one of” in line 5. Further in line 5, Claim 1 recites “and”. These two terms conflict one another. Examiner cannot definitively ascertain whether this is an alternative limitation or if all limitations are required. The Examiner will interpret the claim as in the alternative.
Claim 13 recites “a sensor” in line 3 and “a fingerprint sensor” in line 17. It is unclear whether these two limitations are referring to the same element or two separate elements. 
Claim 13 recites “at least one of” in line 16. Further in line 17, Claim 13 recites “and”. These two terms conflict one another. Examiner cannot definitively ascertain whether this is an alternative limitation or if all limitations are required. The Examiner will interpret the claim as in the alternative.
Claims 32 and 33 recite “user including the object” in lines 2 and 3. It is unclear as to what differentiates the “user” from the “object”, and whether these are two separate elements or if the “object” is a part of the “user”.
Claims 32 and 33 recite the functions of the “strap”, the “fingerprint sensor”, and the “touch panel”. However, these limitations still fail to specify whether these are alternative functional limitations or if all functional limitations are required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-2, 4, 6-14, 16, 18-20, and 31-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 1 recites:
a sensor configured to measure a bio-signal from an object at an estimation time to monitor a health state of the object;
at least one of a strap, a fingerprint sensor, and a touch panel;
a memory configured to store an adjustment coefficient function; and
a processor configured to:
 obtain a feature based on the measured bio-signal at the estimation time; 
obtain a bio-information variation based on a variation of the obtained feature in comparison to a feature that is obtained based on a bio-signal measured at a reference time; 
adaptively change an adjustment coefficient based on the bio-information variation while the sensor is monitoring the health state of the object, using the adjustment coefficient function stored in the memory so that as an absolute value of the bio-information variation decreases, the adjustment coefficient increases, and as the absolute value of the bio-information variation increases, the adjustment coefficient decreases or has a constant value after a predetermined point of the absolute value of the bio-information variation; and 
2=estimate the bio-information by applying the adjustment coefficient to the bio- information variation.
Independent Claim 13 recites:
measuring a bio-signal from an object by a sensor at an estimation time to monitor a health state of the object; 
obtaining a feature based on the measured bio-signal at the estimation time; 
obtain a bio-information variation based on a variation of the obtained feature in comparison to a feature that is obtained based on a bio-signal measured at a reference time; 
adaptively changing an adjustment coefficient based on the bio-information variation while the sensor is monitoring the health state of the object, using an adjustment coefficient function stored in a memory, so that as an absolute value of the bio- information variation decreases, the adjustment coefficient increases, and as the absolute value of the bio-information variation increases, the adjustment coefficient decreases or has a constant value after a predetermined point of the absolute value of the bio-information variation; and 
estimating the bio-information by applying the adjustment coefficient to the bio- information variation; 
wherein the method is performed by an apparatus including at least one of a strap, a fingerprint sensor, and a touch panel.
The above claim limitations constitute an abstract idea that is part of the Mathematical Concepts and/or Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  
“A mathematical relationship is a relationship between variables or numbers. A mathematical relationship may be expressed in words ….”  October 2019 Update: Subject Matter Eligibility, II. A. i.  “[T]here are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.”  Id. at II. A. ii.  “[A] claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.”  Id. at II. A. iii.  See for example, SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163-65 (Fed. Cir. 2018).
The claimed steps of measuring, obtaining, adaptively changing, and estimating recite a mathematical concept (i.e., mathematical relationships, mathematical formulas or equations, and mathematical calculations).  
The step of “estimate/estimating the bio-information by applying the adjustment coefficient to the bio-information variation” in independent Claims 1 and 13 is a mathematical calculation to determine a relationship among data to estimate bio-information. Referring to paragraphs [0055]-[0056] of the specification, Equation 1 is utilized to estimate bio-information from an estimated feature, a reference feature, and bio-information obtained by an external measuring device. The step of “adaptively change/changing an adjustment coefficient” in independent Claims 1 and 13 is based on an adjustment coefficient function that outputs the adjustment coefficient, which is based on mathematical relationships described in [0074-0083] and Figures 4A-4B. Referring to paragraphs [0084]-[0085] of the specification, Equation 2 is utilized to estimate a final bio-information from an adjustment coefficient, a scale factor, the feature at the estimation time, and the feature at the reference time.
The claimed steps of measuring, obtaining, adaptively changing, and estimating can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.  
“[T]he ‘mental processes’ abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” MPEP 2106.04(a)(2) III. The pending claims merely recite steps for estimation that include observations, evaluations, and judgments.
Examples of ineligible claims that recite mental processes include:
a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;
claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics Corp.
a claim to collecting and comparing known information, which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC.
See p. 7-8 of October 2019 Update: Subject Matter Eligibility.
Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data output that is well-understood, routine and previously known to the industry.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known equipment/functions is not significantly more than the abstract idea.
This judicial exception (abstract idea) in Claims 1-2, 4, 6-14, 16, 18-20, and 31-33 is not integrated into a practical application because:  
The abstract idea amounts to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for measuring, obtaining, and estimating merely invoke a computer as a tool.
The data-gathering step (measuring) and the data-output step do not add a meaningful limitation to the method as they are insignificant extra-solution activity. The newly added additional elements (“strap”, “fingerprint sensor”, and “touch panel”) are simply directed towards data gathering which is extra-solution activity and do not add significantly more to the abstract ideas identified.
There is no improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims recite a computer that is used as a tool for measuring, obtaining, adaptively changing, and estimating.
The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data to estimate bio-information. 
The claims do not apply the abstract idea to a particular machine. “Integral use of a machine to achieve performance of a method may provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more.”  MPEP 2106.05(b). II. 
“Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.” MPEP 2106.05(b) III.  The pending claims utilize a computer for measuring, obtaining, adaptively changing, and estimating. The claims do not apply the obtained prediction to a particular machine. Rather, the data is merely output in a post-solution step.
The additional elements are identified as follows: sensor, strap, fingerprint sensor, touch panel, and processor.
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by 
The previously cited prior art, Lee et al (U.S. Publication No. 2018/0146899) discloses a sensor in [0058], a touch input in the user interface 710 in [0104], a strap including strap members 1113 and 1114 in [0130-0131] and Figure 11, and a processor 120;
Applicant’s specification (e.g. paragraphs [0062]-[0064] and [0136]-[0137]) which discloses that the processor(s) comprise generic computer components that are configured to perform the generic computer functions (e.g. measuring, obtaining, adaptively changing, and estimating) that are well-understood, routine, and conventional activities previously known to the pertinent industry;
Applicant’s Background in the specification; and
The non-patent literature of record in the application.
Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.
Furthermore, the court decisions discussed in MPEP § 2106.05(d)(lI) note the well-understood, routine and conventional nature of such additional generic computer components as those claimed. See option III. A. 2. in the Berkheimer memorandum.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the units associated with the steps do not add meaningful limitation to the abstract idea. A computer, processor, memory, or equivalent hardware is merely used as a tool for executing the abstract idea(s). The process claimed does not reflect an improvement in the functioning of the computer. 
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Due to the lack of clarity and written description support, the Examiner cannot definitively ascertain whether all of the newly added limitations (strap, fingerprint sensor, touch panel) should be considered in combination with each other or separately as alternatives. For the sake of examination under 35 U.S.C. 101, the Examiner will interpret the claim as in the alternative.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANEL J JHIN whose telephone number is (571) 272-2695.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/C.J.J./Examiner, Art Unit 3791                                                                                                                                                                                                        /ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791